     Case 20-70115-hdh11 Doc 50 Filed 02/06/21                   Entered 02/06/21 23:20:27      Page 1 of 3
ntcustrm (rev. 12/09)
                                      UNITED STATES BANKRUPTCY COURT
                                        NORTHERN DISTRICT OF TEXAS


In Re:                                                      §
Bowie Real Estate Holdings, LP                              §    Case No.: 20−70115−hdh11
                                                            §    Chapter No.: 11
                                          Debtor(s)         §


                                   NOTICE OF U.S. TRUSTEE MOTION
PLEASE TAKE NOTICE that unless a written response is filed with the clerk (including a certificate of service
evidencing service upon the United States Trustee at 1100 Commerce Street, Room 976, Dallas, Texas 75242) within
twenty−one (21) days following the issuance of this notice, an order granting the relief requested may be entered
without further notice or hearing.

If a written response is filed a hearing will be held

at

           US Courthouse, Room 216A, 10th & Lamar St., Wichita Falls, TX 76301

to consider and act upon the following:
           Motion to dismiss case under 11 USC 1112(b) Hearing scheduled 3/18/2021 at 10:00 AM at Wichita
           Falls,Video Dkt Rm 216A. Objections due by 2/24/2021. (Schmidt, Erin)

A copy of the motion is on file and available for inspection in the Office of the Clerk,
United States Bankruptcy Court
1100 Commerce Street
Room 1254
Dallas, TX 75242−1496



DATED: 2/4/21                                    FOR THE COURT:
                                                 Robert P. Colwell, Clerk of Court
         Case 20-70115-hdh11 Doc 50 Filed 02/06/21                                      Entered 02/06/21 23:20:27                        Page 2 of 3
                                                              United States Bankruptcy Court
                                                                Northern District of Texas
In re:                                                                                                                 Case No. 20-70115-hdh
Bowie Real Estate Holdings, LP                                                                                         Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0539-7                                                  User: ctello                                                                Page 1 of 2
Date Rcvd: Feb 04, 2021                                               Form ID: ntcustrm                                                         Total Noticed: 19
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 06, 2021:
Recip ID                   Recipient Name and Address
db                     +   Bowie Real Estate Holdings, LP, 4851 LBJ Fwy, Ste 150, Dallas, TX 75244-6004
aty                    +   Quilling, Selander, Lownds, Winslett & Moser, P.C., 2001 Bryan Street, Suite 1800, Dallas, TX 75201-3070
br                     +   Mathews Retail Group, Inc., 16501 Ventura Blvd, Suite 510, Encino, CA 91436-2070
cr                     +   Montague County & Bowie ISD, c/o Perdue Brandon Fielder, PO Box 8188, Wichita Falls, TX 76307-8188
18951070               +   Bowie Independent School District, c/o Perdue Brandon Fielder, PO Box 8188, Wichita Falls, TX 76307-8188
18947185               +   Bowie Independent School District, 100 W. Wichita St., Bowie, TX 76230-5416
19006551                   Comptroller of Public Accounts, C/O Office of the Attorney General, Bankruptcy - Collections Division MC-008, PO Box 12548, Austin
                           TX 78711-2548
18947187               +   CrossFirst Bank, 2021 McKinney Avenue, Ste 800, Dallas, TX 75201-3346
18947188               +   Hashmi Law Group, 4851 LBJ Fwy, Suite 150, Dallas, TX 75244-6004
18947189               +   Hitachi Capital America Corp., 7808 Creekridge Circle, Edina, NM 55439-2647
18947190               +   Jackson Walker LLP, Attn Kelly Hodge, Esq, 2021 McKinney Ave., Ste 800, Dallas, TX 75201-3346
19020183               +   Mark Weisbart, Trustee for NAHS Real Estate, LP #2, 12770 Coit Road, Suite 541, Dallas, Texas 75251-1366
18951069               +   Montague County, c/o Perdue Brandon Fielder, PO Box 8188, Wichita Falls, TX 76307-8188
18947191               +   Montague County Tax Authority, PO Box 8, Montague, TX 76251-0008
18947192               +   Perdue Brandon Collins & Mott LLP, 900 8th St., Suite 1100, Wichita Falls, TX 76301-6812
18947194                   William Kincaid, 802 Gray St., Bowie, TX 76230
19019816               +   Yam Capital, LLC, c/o Jay Krystinik, Reed Smith, LLP, 2850 N. Harwood, Suite 1500, Dallas, Texas 75201-2640

TOTAL: 17

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                 Notice Type: Email Address                                     Date/Time                 Recipient Name and Address
18947186               + Email/Text: rlawson@cityofbowietx.com
                                                                                        Feb 04 2021 21:17:00      City of Bowie, 304 Lindsey St., Bowie, TX
                                                                                                                  76230-4912
18947193                   Email/Text: jlippincott@uspremiumfinance.com
                                                                                        Feb 04 2021 21:16:00      US Premium Finance, 280 Technology Pkwy, Ste
                                                                                                                  200, Norcross, GA 30092

TOTAL: 2


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
NONE


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
         Case 20-70115-hdh11 Doc 50 Filed 02/06/21                                 Entered 02/06/21 23:20:27                    Page 3 of 3
District/off: 0539-7                                              User: ctello                                                          Page 2 of 2
Date Rcvd: Feb 04, 2021                                           Form ID: ntcustrm                                                   Total Noticed: 19

the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 06, 2021                                       Signature:           /s/Joseph Speetjens




                                CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 3, 2021 at the address(es) listed
below:
Name                             Email Address
Jeanmarie Baer
                                 on behalf of Creditor Montague County & Bowie ISD jbaer@pbfcm.com wichitafalls@pbfcm.com

John Paul Stanford
                                 on behalf of Debtor Bowie Real Estate Holdings LP jstanford@qslwm.com, nchancellor@qslwm.com

Michael Scott Held
                                 on behalf of Creditor CrossFirst Bank mheld@jw.com lcrumble@jw.com

United States Trustee
                                 ustpregion06.da.ecf@usdoj.gov


TOTAL: 4
